On Second Motion for Rehearing.
Within fifteen days after our order of February 19, 1943, the appellant filed a motion for rehearing, in which she waived her plea for payment of compensation in a lump sum, and in which her attorney waived his claim for attorney’s feej and in which appellant and her attorney prayed that judgment here be rendered decreeing payment of the compensation by the week and denying her attorney judgment for attorney’s fee.
Pursuant to said pleas, the former judgments heretofore entered by us are set aside, the judgment of the trial court is reversed, and judgment is now here rendered in favor of appellant against appellee for compensation for 185-1650/1938 weeks, at the agreed rate of $19.38 per week, beginning as of one week after April 24, 1941, the date of the death of the deceased employee. The accrued payments shall be paid in a lump sum, the remainder to be paid by the week as they become due. All payments past due shall bear interest at the rate of six per cent per annum from their respective due dates until paid.
Both parties are granted leave to file motions for rehearing within fifteen days after this date.
The second motion for rehearing heretofore filed by appellee is overruled.